Citation Nr: 0814357	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January to March of 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The veteran reported for a 
VA video conference hearing in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the veteran's claims file, including 
the testimony from the September 2007 VA video conference 
hearing, and finds that additional action in terms of both 
evidentiary development and notification is required prior to 
a final Board disposition of this case.

In May 2003, the Social Security Administration (SSA) 
notified the RO that the veteran had received SSA disability 
benefits from 1992 through 2000 but that his file had been 
"purged."  His recent hearing testimony, however, suggests 
a more recent grant of SSA disability benefits, for which 
corresponding medical records may be available.  As to such 
benefits, he noted that "I've been receiving it for about 
like a period of like five years" but that he was "cut off 
right now."  He also stated that he was not drawing SSA 
benefits but was "only drawing just disability."  At a 
minimum, these somewhat contradictory statements indicate 
that further efforts to obtain any available SSA records are 
warranted, pursuant to 38 C.F.R. § 
3.159(c)(2) (2007); see also Baker v. West, 11 Vet. App. 163, 
139 (1998) (VA's duty to assist includes obtaining SSA 
records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  

The veteran's claim of service connection for PTSD is 
predicated on a report of racially-based verbal abuse and 
assault incidents during service.  Under VA regulations, if 
PTSD is based on a personal assault, evidence from sources 
other than the veteran's records may corroborate his account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

Despite the specifications of 38 C.F.R. § 3.304(f)(3), it 
does not appear from the Veterans Claims Assistance Act of 
2000 (VCAA) notification letter furnished to the veteran in 
February 2004 that he was informed of the wide range of 
sources from which his alleged assault incidents might be 
corroborated.  This notification is thus inadequate and 
requires corrective action upon remand.  38 C.F.R. § 19.9 
(2007); see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  

The Board further observes that the veteran's service 
personnel records may prove helpful in the efforts to 
corroborate his claimed assault incidents.  The claims file 
currently includes his service medical records but not his 
service personnel records.  An August 2006 letter to the 
veteran from the National Personnel Records Center (NPRC) 
reflects that the service medical records had been lent to VA 
and contains a reference to "your request for Personnel 
Records."  It is not clear from this letter, however, 
whether the veteran's personnel file was available, and the 
RO did not otherwise request the personnel file.  Additional 
efforts are thus needed in this regard.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.   It is essential that this 
letter be set forth in terms of 38 C.F.R. 
§ 3.304(f)(3) and that all possible 
sources for personal assault stressor 
corroboration listed in this regulation 
be described.

2.  The NPRC should be contacted so that 
the veteran's personnel file, if 
available, may be obtained and added to 
the claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  SSA should be contacted and requested 
to provide all available medical 
documentation corresponding to the 
application for, and/or grant of, 
disability benefits to the veteran.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  

5.  If, and only if, adequate supporting 
evidence of a claimed personal assault is 
received the veteran should be scheduled 
for a VA psychiatric examination.  The 
examiner should be informed of which, if 
any, claimed stressor has been verified 
and requested to provide an opinion as to 
whether any evidence of a behavior change 
indicates a personal assault occurred 
during active service.  All indicated 
tests and studies are to be performed.  
Based on a review of the record, an 
examination of the veteran, and 
considering the identified stressors, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran has PTSD related to an event 
in service.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.


7.  After completion of the above 
development, the veteran's claim of 
service connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



